

116 S2736 IS: Fast Track To and Through College Act
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2736IN THE SENATE OF THE UNITED STATESOctober 30, 2019Ms. Hassan (for herself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo increase rates of college completion and reduce college costs by accelerating time to degree,
			 aligning secondary and postsecondary education, and improving
			 postsecondary credit transfer.
	
 1.Short titleThis Act may be cited as the Fast Track To and Through College Act.
 2.Accelerating time to degreePart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended— (1)by redesignating subparts 5, 6, and 7, as subparts 6, 7, and 8, respectively; and
 (2)by inserting after subpart 4 the following:  5Accelerating time to degree 416A.PurposeThe purpose of this subpart is to increase rates of college completion and reduce college costs by accelerating time to degree, aligning secondary and postsecondary education, and improving postsecondary credit transfer.
 416B.DefinitionsIn this subpart: (1)Advanced courseworkThe term advanced coursework means coursework designed for students to earn postsecondary credit upon its successful completion while still in high school, such as that associated with Advanced Placement, International Baccalaureate, a dual or concurrent enrollment program, and early college high school programs.
 (2)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (5)Early college fast track pathwayThe term early college fast track pathway means a sequence of dual or concurrent enrollment program courses, Advanced Placement courses, International Baccalaureate courses, or other advanced coursework or assessments approved by the eligible entity taken at any point during high school that—
 (A)when taken together, constitute a typical first year of study toward an associate degree or baccalaureate degree, or, in the case of postsecondary credit in career and technical education earned through dual or concurrent enrollment program course sequences, the first year of study toward a recognized postsecondary credential for a high-skill, high-wage, or in-demand industry sector or occupation; and
 (B)if completed successfully, results in credit that— (i)is equivalent to the academic workload of not less than 2 semesters of full-time postsecondary enrollment;
 (ii)satisfies requirements for the State’s regular high school diploma; and (iii)is a part of the statewide articulation agreements described in clauses (iv) and (v) of section 416C(f)(2)(C), except that a pathway designed for earning postsecondary credit in career and technical education through a dual or concurrent enrollment program leading to a recognized postsecondary credential may be part of an articulation agreement that includes some, but not all, public institutions of higher education in the State.
 (6)Early high school graduation fast track pathwayThe term early high school graduation fast track pathway means a scholarship provided to a student who— (A)graduates high school early consistent with a State’s early high school graduation policy;
 (B)does not require remedial coursework in postsecondary education consistent with a State's postsecondary course placement standards described in section 416C(f)(2)(C)(iii); and
 (C)attends any public 2-year or 4-year institution of higher education that is a part of the eligible entity.
 (7)Early high school graduation policyThe term early high school graduation policy means a statewide policy adopted by all local educational agencies in the State that— (A)allows students the opportunity to earn a regular high school diploma in not more than 3 years;
 (B)is based in whole or in part on student performance on valid and reliable assessments aligned with the challenging State academic standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, which may include a nationally recognized high school academic assessment; and
 (C)may permit students to earn required credit hours for a regular high school diploma through a demonstration of competency.
 (8)Eligible entityThe term eligible entity means a partnership that, with respect to a State— (A)shall include—
 (i)the State educational agency; (ii)either—
 (I)the State public higher education system inclusive of all 2-year and 4-year public institutions of higher education in the State; or
 (II)a consortium of the State’s public higher education institutions or systems that, together, is inclusive of all 2-year and 4-year public institutions of higher education in the State; and
 (iii)1 or more local educational agencies, including at least 1 high-need local educational agency located in the State; and
 (B)may include— (i)a consortium of entities described in subparagraph (A) from different States;
 (ii)1 or more public or nonprofit private institutions of higher education; and (iii)1 or more businesses, nonprofit organizations, a State workforce agency, or a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act.
 (9)Evidence-BasedThe term evidence-based has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (10)First-generation college studentThe term first-generation college student means— (A)an individual both of whose parents did not complete a baccalaureate degree; or
 (B)in the case of any individual who regularly resided with and received support from only 1 parent, an individual whose only such parent did not complete a baccalaureate degree.
 (11)GovernorThe term Governor means the chief executive officer of a State. (12)High-need local educational agencyThe term high-need local educational agency means a local educational agency—
 (A)that serves not fewer than 10,000 children from families with incomes below the poverty line; (B)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line;
 (C)that is in the highest quartile of local educational agencies in the State, based on student poverty; or
 (D)for which not less than 75 percent of the children served by the agency are historically underrepresented students.
 (13)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (14)Historically underrepresented studentThe term historically underrepresented student means— (A)a student, or prospective student, at an institution of higher education who is at risk of educational failure or otherwise in need of special assistance and support; and
 (B)may include an adult learner, working student, part-time student, student from a low-income background, student of color, Native youth, single parent (including a single pregnant woman), student who is a homeless child or youth, youth who is in, or has aged out of, the foster care system, first-generation college student, and student with a disability.
 (15)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. (16)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a).
 (17)Middle gradesThe term middle grades has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (18)Nationally recognized high school academic assessmentThe term nationally recognized high school academic assessment means an assessment of high school students’ knowledge and skills that is administered in multiple States and is recognized by institutions of higher education in those or other States for the purposes of entrance or placement into courses in postsecondary education or training programs.
 (19)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (20)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. (21)Regular high school diplomaThe term regular high school diploma has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (22)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (23)Subgroup of studentsThe term subgroup of students means—
 (A)economically disadvantaged students; (B)students from each major racial and ethnic group;
 (C)children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act;
 (D)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; (E)students disaggregated by gender;
 (F)migratory children, as described in section 1309(3) of the Elementary and Secondary Education Act of 1965;
 (G)homeless children and youths, as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a);
 (H)students who are in foster care or are aging out of the foster care system; and (I)students with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d) of such title).
 (24)Work-Based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
							416C.Competitive grants to States
 (a)ReservationsFrom the total amount appropriated under section 416I for a fiscal year, the Secretary shall reserve—
 (1)2 percent to conduct the evaluation described under section 416F; and (2)2 percent for technical assistance and dissemination, which may include—
 (A)providing, directly or through grants, contracts, or cooperative agreements, technical assistance on using evidence-based practices to improve the outcomes of activities funded under this subpart; and
 (B)disseminating information on evidence-based practices that are successful in improving the quality of activities funded under this subpart.
									(b)Grants
 (1)AwardsFrom the total amount of funds available under section 416I for a fiscal year and not reserved under subsection (a), the Secretary shall award grants on a competitive basis to eligible entities to implement activities described under section 416D.
 (2)LimitationA State may not receive (whether individually or as part of a consortium) a grant under this subpart more than once.
 (c)Grant durationGrants awarded under this subpart shall be for a period of 5 years. (d)Diversity of projectsIn awarding grants under this subpart, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas.
 (e)PrioritiesIn awarding grants under this subpart, the Secretary shall give priority to applications that— (1)demonstrate experience in the successful adoption or implementation of policies and programs described within the application requirements under subparagraphs (B) and (C) of subsection (f)(2) and uses of funds for evidence-based practices under section 416D;
 (2)prioritize implementation of at least 1 early college fast track pathway in multiple high-need local educational agencies at the beginning of the grant period;
 (3)propose to develop multiple early college fast track pathways, including an early college fast track pathway that includes career and technical education and work-based learning aligned with high-skill, high-wage, or in-demand industry sectors or occupations;
 (4)propose to provide a larger award size in its early high school graduation fast track pathway relative to the size of the maximum Federal Pell Grant award under subpart 1;
 (5)propose to expand access to advanced coursework for students who are not eligible for the early college fast track pathway or early high school graduation fast track pathway; and
 (6)use school quality or student success indicators to hold high schools accountable, consistent with section 1111(c)(4)(b)(v) of the Elementary and Secondary Education Act of 1965, that measure access to and completion of advanced coursework, dual or concurrent enrollment programs, and early college high school programs or postsecondary enrollment, remediation, or first-year credit attainment.
								(f)Application
 (1)In generalIn order to receive a grant under subsection (b) for any fiscal year, the Governor of a State shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)ContentsEach application submitted by a Governor under this section shall include the following: (A)Signatures from the Governor, chief State school officer, and State higher education executive officer.
 (B)Evidence for each State in the eligible entity demonstrating adoption of— (i)an early high school graduation policy; and
 (ii)uniform statewide criteria for the receipt of postsecondary, nonelective credit at all public institutions of higher education in the eligible entity based on performance on Advanced Placement and International Baccalaureate course examinations, and, at the discretion of the eligible entity, other assessments.
 (C)A description of how the eligible entity will, not later than 2 years after the date of the initial receipt of funds under this section, implement policies and activities to align high school education with postsecondary education in each State within the eligible entity, which shall include—
 (i)updating State requirements for a student to receive a regular high school diploma, including students who graduate high school early consistent with subparagraph (B), to align with the challenging State academic standards and entrance requirements for credit-bearing coursework as described in section 1111(b)(1)(D) of the Elementary and Secondary Education Act of 1965, which may include alignment with entrance requirements for credit-bearing coursework at the State’s system of 4-year institutions of higher education;
 (ii)verification of the alignment described in clause (i) that is signified by the signature of the Governor of the State, chief State school officer, and State higher education executive officer;
 (iii)developing statewide standards for placement in postsecondary remedial coursework based on multiple indicators, which may include grade point average, college preparatory high school courses completed, and performance assessments;
 (iv)developing a formal, universal statewide articulation agreement among all public institutions of higher education or systems in each State within the eligible entity in which all local educational agencies within each State within the eligible entity may participate that guarantees—
 (I)students who earn postsecondary credit as part of an early college fast track pathway are able to transfer such credit to—
 (aa)any public institution of higher education in the State, and that such credits will count toward meeting specific degree or certificate requirements; and
 (bb)any private nonprofit institution of higher education or public institution of higher education located in another State that chooses to participate in the articulation agreement;
 (II)all relevant credits are recognized throughout the public system of higher education in the State and count as credits earned for both a regular high school diploma and for a degree or certificate program at a public institution of higher education in the State and at any private nonprofit institution of higher education or public institution of higher education located in another State that chooses to participate; and
 (III)if a student earns an associate’s degree as part of an early college fast track pathway, such associate’s degree, awarded by the participating institution of higher education in the State, shall be fully acceptable in transfer and credited as the first 2 years of a related baccalaureate program at a public institution of higher education in such State; and
 (v)developing a formal, universal statewide articulation agreement among all public institutions of higher education in each State within the eligible entity to facilitate the seamless transfer of credit earned in the early college fast track pathway among such institutions of higher education, including between 2-year and 4-year public institutions of higher education and private nonprofit institutions of higher education if such private nonprofit institutions of higher education choose to participate, which may include—
 (I)common course numbering; (II)a general education core curriculum; and
 (III)management systems regarding course equivalency, transfer of credit, and articulation. (D)A description of how the eligible entity will provide students with the opportunity to choose an early college fast track pathway or an early high school graduation fast track pathway, including—
 (i)the criteria that will be used to designate students as eligible to participate in the early college fast track pathway prior to the conclusion of the 11th grade, which shall—
 (I)be based in part on student performance on valid and reliable assessments aligned with the challenging State academic standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965, which may include a nationally recognized high school academic assessment, and in part on other indicators consistent with the statewide standards for placement in postsecondary remedial coursework under subparagraph (C)(iii);
 (II)if met, signify that the student will not require remedial coursework consistent with the placement standards developed under subparagraph (C)(iii); and
 (III)include students who meet the requirements of the State’s early high school graduation policy; (ii)how the eligible entity will disseminate information to all students and particularly subgroups of students, students who would be first-generation college students, and, as applicable, other historically underrepresented students in the middle grades and in grades 9, 10, and 11, served by the eligible entity, including their parents, about the opportunity to participate in an early college fast track pathway or an early high school graduation fast track pathway, including—
 (I)the requirements students must meet to participate in each fast track pathway consistent with the State’s early high school graduation policy and eligibility criteria described in clause (i);
 (II)information regarding the transferability of credits from advanced coursework offered in the early college fast track pathway, including the State’s criteria for the receipt of postsecondary credit based on performance on Advanced Placement and International Baccalaureate course examinations described in subparagraph (B)(ii), which institutions of higher education participate in the articulation agreements described under clauses (iv) and (v) of subparagraph (C), and the performance standards students must meet in order for credit from advanced coursework to transfer successfully;
 (III)information on the scholarships included within the early high school graduation fast track pathway, including the size of the scholarship and the institutions of higher education at which the scholarships may be used; and
 (IV)information regarding resources and supports available to students to prepare them to participate and succeed in a fast track pathway;
 (iii)how the eligible entity will provide each student served by the eligible entity with the opportunity to be assessed prior to the conclusion of the 11th grade to determine whether the student meets—
 (I)the eligibility criteria described in clause (i) to participate in an early college fast track pathway; and
 (II)the requirements of the State’s early high school graduation policy so that a student may participate in an early high school graduation fast track pathway; and
 (iv)how the eligible entity will notify each student, including the student's parents, who— (I)meets the eligibility criteria described under clause (i) no later than the beginning of the 12th grade about the opportunity for the student to participate in an early college fast track pathway for the remainder of the student’s enrollment in high school; and
 (II)meets the requirements of the early high school graduation policy about the opportunity to graduate high school early and receive a scholarship as part of an early high school graduation fast track pathway.
 (E)A description of how the eligible entity will implement the early college fast track pathway and early high school graduation fast track pathway in all local educational agencies within each State in the eligible entity, including—
 (i)the timeline and plan to provide, by the end of the grant period, all students in the State who meet the eligibility criteria described under subparagraph (D)(i) the opportunity to participate in an early college fast track pathway, which may include online coursework coordinated by the State;
 (ii)the timeline and plan to provide all students in the State who meet the requirements for its early high school graduation policy the opportunity to receive a scholarship through an early high school graduation fast track pathway; and
 (iii)annual goals for participation in fast track pathways among subgroups of students such that, if the goals are met—
 (I)significant progress will be made toward improving equity in student eligibility and participation in the early high school graduation pathway across the local educational agencies within each State in the eligible entity;
 (II)significant progress will be made toward improving equity in access to advanced coursework and early college fast track pathways across the local educational agencies within each State in the eligible entity; and
 (III)the composition of students participating in fast track pathways will be demographically similar to each State, as a whole, within the eligible entity by the end of the grant period.
 (F)A description of how the eligible entity consulted with stakeholders in development of its application and how the eligible entity will continue to engage, collaborate, and solicit feedback with stakeholders to improve implementation of the application requirements described in this subsection and uses of funds described in section 416D, including—
 (i)members of the State legislature and State board of education (if the State has a State board of education);
 (ii)the State higher education governing or coordinating entity (if the State has such an entity); (iii)the State entity that coordinates early-childhood, elementary, secondary, and postsecondary education (if the State has such an entity);
 (iv)local educational agencies, including those located in rural areas and high-need local education agencies;
 (v)representatives of Indian Tribes located in the State; (vi)charter school leaders (if the State has charter schools);
 (vii)civil rights organizations in the State; (viii)business leaders or their representatives in the State;
 (ix)teachers, principals, and other school leaders; and (x)parents and students.
 (G)Assurances that the eligible entity will— (i)allow students who choose to participate in an early college fast track pathway the opportunity to do so at no cost to students and parents, including that such students and their parents shall not be required to pay the cost of related tuition, fees (including examination fees), books, and supplies necessary to successfully complete the early college fast track pathway;
 (ii)comply with the supplement, not supplant and maintenance of effort requirements described under sections 416G and 416H; and
 (iii)use not less than half of grant funds for purposes described under subsections (a)(2) and (b) of section 416D to support subgroups of students, students who would be first-generation college students, and, as applicable, other historically underrepresented students.
 (g)ReportingEach eligible entity receiving a grant under this section shall submit to the Secretary a report on an annual basis that includes, for each State in the eligible entity—
 (1)information on the progress of the eligible entity in establishing the policies and completing the required activities as specified in subparagraphs (B) and (C) of subsection (f)(2) to align high school education with postsecondary education;
 (2)the number and percentage of local educational agencies and schools in the State offering an early high school graduation fast track pathway and each early college fast track pathway consistent with its timeline and plan as specified in clauses (i) and (ii) of subsection (f)(2)(E), progress against the goals established by the eligible entity for demographically diverse student participation in fast track pathways specified in subsection (f)(2)(E)(iii), and evidence demonstrating how the eligible entity certified each such pathway meets all requirements of this subpart;
 (3)the number and percentage of students in the State, including for each subgroup of students, who— (A)are eligible to participate in an early college fast track pathway;
 (B)participate in an early college fast track pathway; and (C)successfully complete an early college fast track pathway;
 (4)the number and percentage of students in the State, including for each subgroup of students, who— (A)are eligible to participate in an early high school graduation fast track pathway; and
 (B)participate in an early high school graduation fast track pathway; (5)the average scholarship award amount for students, including for each subgroup of students, in the State who participate in an early high school graduation fast track pathway; and
 (6)any additional information as the Secretary may reasonably require to ensure compliance with the requirements of this subpart and to effectively evaluate, monitor, and improve grant implementation.
								416D.Use of funds
 (a)Required activitiesEach eligible entity that receives a grant under section 416C(b) for a fiscal year shall—
 (1)use funds for activities to implement the alignment requirements pursuant to section 416C(f)(2)(C) for a period of time not to exceed the first 2 fiscal years for which the grant is provided; and
 (2)use funds to support statewide implementation of early college fast track pathways and early high school graduation fast track pathways consistent with the timeline, plan, and goals specified in section 416C(f)(2)(E), including—
 (A)expanding advanced coursework to increase the availability of early college fast track pathways, which may include—
 (i)tuition, fees (including exam fees associated with Advanced Placement, International Baccalaureate, and similar examinations), books, and supplies for eligible students;
 (ii)creating or expanding statewide systems to provide each of the advanced courses in the early college fast track pathways online; and
 (iii)establishing or expanding early college high schools; (B)programs and activities to improve student preparation for, and participation in, an early college fast track pathway or early high school graduation fast track pathway, especially among subgroups of students, students who would be first-generation college students, and, as applicable, other historically underrepresented students, which may include—
 (i)use of data from evidence-based early assessment programs or evidence-based early warning indicator systems;
 (ii)enhanced advising or counseling activities, such as providing course-taking and financial aid guidance as early as the middle grades; and
 (iii)other evidence-based services as described by the eligible entity; and (C)outreach and communications with students and parents, particularly historically underrepresented students, to build awareness of early college fast track pathways and early high school graduation fast track pathways.
 (b)Additional activitiesTo support effective statewide implementation of fast track pathways consistent with the timeline, plan, and goals specified in section 416C(f)(2)(E), each eligible entity that receives a grant under section 416C(b) for a fiscal year may use funds to—
 (1)offer students who graduate high school early scholarships as part of an early high school graduation fast track pathway;
 (2)provide training, professional development, or recruitment for faculty who teach courses that are included in an early college fast track pathway;
 (3)provide students with transportation to and from advanced courses in an early college fast track pathway;
 (4)convene secondary and postsecondary education and workforce leaders in the State and other stakeholders to coordinate and monitor grant implementation; and
 (5)provide incentives for local educational agencies and institutions of higher education to encourage student participation in early college fast track pathways and early high school graduation fast track pathways.
								416E.Pell grant awards
 (a)In generalNotwithstanding the requirement under section 484(a)(1) and section 484(d) that a student not be enrolled in an elementary school or secondary school to be eligible to receive a Federal Pell Grant under subpart 1, for the award years beginning on July 1, 2020, the Secretary shall, in a State issued a grant under this subpart, award high school students who meet the eligibility requirements described in section 416C(f)(2)(D) and participate in an early college fast track pathway, a Federal Pell Grant based on the determination of the expected family contribution for such student.
 (b)Two semester cap waiverFor a period not to exceed 2 semesters (or the equivalent of 2 semesters for students who are not enrolled full time, consistent with regulations promulgated by the Secretary described under section 401(c)(5)), Federal Pell Grants awarded to eligible students under subsection (a) shall not count toward the 12-semester eligibility period for Federal Pell Grants described under section 401(c)(5).
 (c)Amount of pell grantNotwithstanding section 401(b)(2)(A), the amount of the Federal Pell Grant received under subsection (b) shall not exceed the cost of tuition, fees (excluding fees associated with Advanced Placement, International Baccalaureate, and similar examinations), books, and supplies.
 (d)ApplicabilityThe Secretary shall continue awarding Federal Pell Grants to students pursuant to this section in a State whose grant under this subpart has expired based upon the eligible entity’s continued compliance with the requirements of this subpart as determined by the Secretary.
 416F.EvaluationThe Secretary, in partnership with the Director of the Institute of Education Sciences, shall contract with a third party to conduct an independent evaluation not later than September 30, 2026, and preceded by interim reports, of the policies and services provided under this subpart, including at a minimum, the impact of such policies and services on outcomes for all students and subgroups of students with regard to each of the following:
 (1)Enrollment in and completion of advanced coursework during high school, including the number of courses students take and the number of credits students earn.
 (2)Postsecondary enrollment, remediation, first-year credit attainment, and persistence. (3)The rate at which credits transfer from advanced coursework in high school, including dual or concurrent enrollment programs, and public institutions of higher education and between such institutions.
 (4)Postsecondary degree attainment, including completion of an associate’s degree, baccalaureate degree, or recognized postsecondary credential, and the time it takes students to earn a degree.
 (5)The cost of a postsecondary degree, by degree type, for participating students in an early college fast track pathway or an early high school graduation fast track pathway.
 416G.Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, non-Federal funds that would otherwise be used for activities authorized under this subpart.
						416H.Maintenance of effort
 (a)Maintenance of effort requiredA State that receives assistance under this subpart shall provide for institutions of higher education and local educational agencies in such State for any academic year beginning on or after July 1, 2020, an amount that is equal to or greater than the average amount provided for advanced coursework by such State to such institutions of higher education and local educational agencies for advanced coursework during the 2 most recent preceding academic years for which satisfactory data are available.
 (b)Adjustments for biennial appropriationsThe Secretary shall take into consideration any adjustments to the calculations under subsection (a) that may be required to accurately reflect funding levels in States with biennial appropriation cycles.
 (c)WaiverThe Secretary may waive the requirements of subsection (a) for not more than 2 consecutive years, if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforeseen decline in the financial resources of a State or State educational agency, as appropriate.
 (d)Violation of maintenance of effortNotwithstanding any other provision of law, the Secretary shall withhold from any State that violates subsection (a) and does not receive a waiver pursuant to subsection (c) any amount that would otherwise be available to the State under this subpart until such State has made significant efforts to correct such violation.
 416I.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for fiscal year 2020 and each of the 4 succeeding fiscal years..